Title: To Benjamin Franklin from [John] Hunt, 27 June 1783
From: Hunt, John
To: Franklin, Benjamin


          
            Rue de Clery Friday Evening June 27th: 1783
          
          J. Hunt has the Honor to present his most respectful compliments to
            his Excellency Dr. Franklin, and will do himself the pleasure; agreeable to his
            Excellency’s kind invitation, to dine with him on Sunday next.
         
          Addressed: His Excellency Dr. Franklin /
            Passy
        